Citation Nr: 0817630	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-13 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a left foot stress fracture.

2.  Entitlement to an initial compensable evaluation for 
residuals of a right foot stress fracture.

3.  Entitlement to service connection for a left hand 
disability. 

4.  Entitlement to service connection for residuals of a 
testicle injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which denied the claims of service connection for a left hand 
disability and for residuals of a testicle injury and granted 
service connection and assigned separate noncompensable 
ratings for residuals of stress fractures of the right and 
left feet, effective from September 27, 2005.

The issue of entitlement to service connection for a left 
hand disability being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals of stress fractures of both feet cause the 
veteran some pain, but no limitation of motion or any other 
residuals; these disorders have little, if any, impact on his 
normal daily occupational, recreational or social activities.

2.  The veteran does not currently have any diagnosed 
residuals of a testicle injury.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for residuals of a left foot stress fracture.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.31, 4.71a, Diagnostic Code 5284 (2007).

2.  The criteria are not met for an initial compensable 
rating for residuals of a right foot stress fracture.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.31, 4.71a, Diagnostic Code 5284 (2007).

3.  Service connection for residuals of a testicle injury is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  With respect to the claim of 
entitlement to service connection for residuals of a testicle 
injury, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

With respect to the veteran's increased rating claims, 
although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided a meaningful opportunity to 
participate effectively in the processing of his claim such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The veteran was notified that his claims were awarded with an 
effective date of September 27, 2005, the date of his claims, 
and non-compensable ratings were assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a state Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained the veteran's service medical records, VA 
medical records, afforded the veteran physical examinations 
and obtained medical opinions as to the etiology and severity 
of his disabilities.  The veteran has indicated that the only 
evidence pertinent to the claims on appeal consists of VA 
medical records, which have been obtained.  Accordingly, all 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

The Board notes that the veteran has expressed that he feels 
that his December 2005 VA examination was inadequate.  He has 
provided no rationale for this statement.  A review of the 
examination report reveals that the examiner renders an 
objective opinion after reviewing the veteran's claims 
folder, medical history and an examination of the veteran.  
The veteran was able to present his complaints and report 
symptomatology.  The examination does not appear inadequate 
and has probative value.  An opinion offered by an examiner 
based on a review of all the evidence on file is considered 
to be an important factor in reaching an informed opinion.  
Owens v. Brown, 7 Vet. App. 429 (1995). 
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Evaluations for the Feet

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

In December 2005, the veteran was afforded a VA examination 
to address his bilateral foot disability.  At the time, he 
gave a history of chronic bilateral foot pain, following in-
service injury.  He denied a history of invasive procedures 
or surgeries.  He described the pain as a dull ache with 
increased pain and stiffness with prolonged standing or 
walking.  Current treatment consisted of rest and activity 
modifications along with shoe inserts and the occasional use 
of over-the-counter analgesics.  No significant adversity was 
associated with the veteran's condition involving normal 
daily occupational, recreational or social activities.  The 
examiner noted flare-ups, but noted that he was unable to 
estimate any additional limitation of motion or functional 
impairment caused thereby.  The feet and ankles were 
essentially symmetrical on observation.  There was no 
evidence of swelling or inflammation.  There was no evidence 
of tenderness on palpation of the feet or ankle joints.  
There was no evidence of instability, locking, loss of 
mobility or function.  The veteran was able to rise on his 
heels and toes, walk heel-to-toe and stand on one foot 
without discomfort.  There was no evidence of pain during 
range of motion testing.  Bilateral dorsiflexion was from 
zero to 20 degrees.  Bilateral plantar flexion was from zero 
to 45 degrees.  There were no functional limitations on 
standing or walking.  There were no callosities, breakdown or 
unusual shoe wear.  There were no skin or vascular changes.  
There was no impairment of posture.  There was no hammer toe, 
high arch, claw foot, pes planus or other deformity.  There 
was no mal-alignment of the Achilles tendon.  There was no 
forefoot or midfoot mal-alignment.  There was no evidence of 
significant hallux valgus.  X-rays revealed an old healed 
fracture deformity of the base of the fifth proximal phalanx 
of the left foot, which was noted as stable.  There was 
deformity to the heads of the right third and fourth 
metatarsals, suspicious of old fractures.  There was some 
minimal spurring arising from the posterior process of each 
os calcis at the attachment of the Achilles tendon.  Images 
of both feet were otherwise unremarkable.  

Initially, the Board notes that the rating schedule contains 
several diagnostic codes addressing disabilities of the foot, 
which are inapplicable in this case.  The veteran's foot 
disabilities are not manifested by flat foot, weak foot, claw 
foot, metatarsalgia, hallux valgus, hallux rigidis, hammer 
toe or malunion or nonunion of the tarsals or metatarsals.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2007).  

In the rating action on appeal, the RO assigned the initial 
ratings under Diagnostic Code 5284 which provides ratings for 
residuals of other foot injuries.  Moderate residuals of foot 
injuries are rated 10 percent disabling; moderately severe 
residuals of foot injuries are rated 20 percent disabling; 
and severe residuals of foot injuries are rated 30 percent 
disabling.  38 C.F.R. § 4.71a.

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  Normal ranges of motion of the ankle are dorsiflexion 
from 0 degrees to 20 degrees, and plantar flexion from 0 
degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Based on a review of the evidence, the Board finds that a the 
examination findings are consistent with the currently 
assigned noncompensable disability rating.  The Board 
acknowledges that the veteran has complained of pain in his 
feet, but does not find that this condition is analogous to a 
moderate foot disorder.  The veteran's condition has little, 
if any, impact on his normal daily occupational, recreational 
or social activities.  The veteran has retained full range of 
motion in his feet and there was no evidence of pain on 
motion at examination.  The residuals of the veteran's in-
service foot fractures have manifested in no other way and 
has not caused more than slight functional impairment; thus, 
the Board does not find that these residuals are moderate or 
worse.  This has been true throughout the course of these 
claims.  Accordingly, the claims must be denied.  

Service Connection for Residuals of a Testicle Injury

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A June 1980 service medical record shows a complaint of pain 
in the groin.  Trauma to the groin area was diagnosed.  The 
veteran was prescribed a scrotum supporter and painkillers.

Of record is an August 1983 report of medical examination 
associated with enlistment in the National Guard.  
Examination of the genitourinary system was normal. 

A September 2001 VA treatment note documents a complaint of 
pain in the left testicle, with an onset of six weeks prior 
to the examination.  The veteran described then having 
noticed a lump in his left testicle, which he believed had 
"ruptured" and subsequently became flat and hard.  A 
previous history of in-service injury to the left testicle 
was noted, but the veteran reported that he had not had any 
previous problems until six weeks ago.  A urology consult at 
this time resulted in a diagnosis of epididymitis.  

An October 2001 VA treatment note shows a complaint of left 
testicular pain.  Examination resulted in a diagnosis of 
bilateral hydroceles.  The testes and epididymi were normal 
in appearance.  

In December 2005, the veteran was provided a VA genitourinary 
examination.  The examiner noted a history of in-service 
trauma to the groin area, with gradual resolution of 
symptoms.  He currently complained of recurrent pain of the 
scrotum.  Examination of the genitalia revealed a normal 
adult male without penile lesion or discharge.  Both 
testicles were descended.  There were no masses or 
tenderness.  There were no specific residuals of 
genitourinary disease.  There was no testicular atrophy.  The 
examiner diagnosed remote testicular trauma, no pathology 
isolated.  In closing, the examiner found that the veteran's 
complaints of chronic scrotal pain were as likely as not 
related to the in-service complaints of scrotal pain due to 
reported recurrence since onset.  

The Board finds that the preponderance of the evidence is 
against the claim.  The veteran was treated for groin pain in 
service.  When seeking treatment in September 2001, he noted 
that prior injury, but said he had not had any previous 
problems until six weeks prior.  The December 2005 VA 
examination yielded an opinion that the veteran's current 
complaints of pain were likely as not related to the in-
service complaints of pain because of the recurrence since 
onset.  The Board points out that there is no evidence of 
recurrence before 2001-based on the veteran's own report 
offered during treatment.  In addition, the December 2005 did 
not yield a diagnosis.  The examiner noted "no pathology."

Pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service 
connection is denied.


ORDER

Entitlement to an initial compensable evaluation for 
residuals of a left foot stress fracture is denied.

Entitlement to an initial compensable evaluation for 
residuals of a right foot stress fracture is denied.

Entitlement to service connection for residuals of a testicle 
injury is denied.


REMAND

The veteran is claiming service connection for residuals of 
an injury to the left hand incurred during service.  A 
December 1978 service medical record shows a diagnosis of a 
fracture of the 5th metacarpal of the left hand.  Although 
the veteran does not explicitly state that he has suffered 
chronic continuing residuals from this injury, the Board 
infers that he is making such a claim.

The veteran has not been afforded a VA examination in 
furtherance of substantiating this claim.  The evidence is 
insufficient to decide the claim on appeal and suggests that 
the veteran may have current residuals of a left hand injury 
sustained in service.  Accordingly, the Board finds that an 
examination is necessary to decide the claim on appeal.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of any 
diagnosed residuals of a left hand 
injury.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination. 

Based upon the examination and a review 
of the claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any 
diagnosed left hand disability is 
attributable to service, specifically the 
documented December 1978 in-service 
fracture.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


